Citation Nr: 1534485	
Decision Date: 08/12/15    Archive Date: 08/20/15

DOCKET NO.  09-21 925	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to compensation pursuant to 38 U.S.C.A. § 1151 for the residuals of a hepatitis C infection.  


REPRESENTATION

Appellant represented by:	Michael Viterna, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel 


INTRODUCTION

The appellant served on active duty from October 1978 to July 1979.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a March 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.  The appellant testified at a Board hearing at the RO in Atlanta, Georgia in October 2012.  The transcript of this hearing has been associated with the file.  In December 2012, the Board remanded for additional development.  

In January 2014, the Board denied the appeal.  The appellant appealed to the United States Court of Appeals for Veterans Claims (Court).  In March 2015, the Court issued a memorandum decision that vacated the Board's January 2014 decision and remanded the appeal to the Board for additional action.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In its March 2015 memorandum decision, the Court determined that the Board first erred because it "relied on its own opinion" in violation of Colvin v. Derwinski, 1 Vet. App. 171 (1991).  Specifically, the Court noted that the Veteran had asserted that he was exposed to blood during a July 2003 cervical spine VAMC surgery (which was within the hepatitis C exposure period identified by an August 2013 VA medical examiner).  The Court found error in the Board's determination that there was no "indication of any abnormality otherwise suggesting a basis for finding causation or aggravation of [hepatitis C]."  This determination by the Board, the Court found, was "clearly a medical conclusion requiring medical expertise."  

In addition, the Court noted that neither the Board nor the August 2013 examiner addressed the likelihood that the Veteran's February 1993 duodenal laparotomy was the source of the hepatitis C, despite the fact that it was performed within the period identified by an August 2013 VA medical examiner.  

Based upon the action of the Court, the case is REMANDED for the following action:

1.  Arrange for an appropriate VA examination to determine the etiology of the Veterans hepatitis C.  

The examiner should provide an opinion as to whether it is at least as likely as not that the veteran's hepatitis C virus transmission occurred during a February 1993 duodenal laparotomy and/or a July 2003 cervical spine surgery.  If the answer is yes, the examiner should provide an opinion as to whether it is at least as likely as not that any such the hepatitis C transmission was due to carelessness, negligence, lack of proper skill, error in judgment, or a similar instance of fault on the part of the VA in providing such care, to include prescribing or administering the medication in question?  Also, is it at least as likely as not that this was an event that was not reasonably foreseeable?  In other words, is this the type of risk that a reasonable health care provider would have disclosed in connection with the informed consent procedures or is this event not considered an ordinary risk of the treatment provided?

The examiner should provide a rationale for all opinions rendered, including reference to the pertinent evidence of record.  The claims folder and this Remand must be made available to the examiner for review prior to the examination.

2.  Thereafter, the AMC should readjudicate the claim.  If the benefits sought on appeal remain denied, the appellant and the appellant's representative should be provided a supplemental statement of the case (SSOC).  The SSOC must contain notice of all relevant actions taken on the claims for benefits, to include a summary of the evidence and applicable law and regulations considered pertinent to the issue currently on appeal.  An appropriate period of time should be allowed for response.  Thereafter, the case should be returned to the Board, if in order.  

The Board intimates no opinion as to the ultimate outcome of this case.  The appellant need take no action unless otherwise notified.  The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




